Filed 10/23/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 211







Ryan R. Corman, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20120309







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Sonja Clapp, Judge.



AFFIRMED.



Per Curiam.



Benjamin C. Pulkrabek (on brief), 402 1st Street Northwest, Mandan, N.D. 58554-3118, for petitioner and appellant.



Peter D. Welte (on brief), Assistant State’s Attorney, Erich M. Grant (on brief), third-year law student, under the Rule on Limited Practice of Law by Law Students, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for respondent and appellee.

Corman v. State

No. 20120309



Per Curiam.

[¶1]	Ryan Corman appeals from an order summarily dismissing his application for post-conviction relief.  In 2011, Corman was convicted after entering a guilty plea for failure to register as a sexual offender in violation of N.D.C.C. § 12.1-32-15, a class C felony.  Corman argues the district court erred in summarily dismissing his application for post-conviction relief and he should have been allowed to proceed with his application and have a hearing in the district court.  We summarily affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom